Orders of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about April 13, 1998, which, to the extent appealed from, upon a fact-finding determination of permanent neglect, terminated the parental rights of respondent father to the subject children and awarded guardianship and custody of the children to the Commissioner of Social Services and petitioner agency for the purposes of adoption, unanimously affirmed, without costs.
Evidence credited by Family Court showing, inter alia, that petitioner agency maintained close and consistent contact with respondent father, when his whereabouts were known to the agency, consulted with him respecting his children’s future, apprised him of his children’s health and development, investigated a family member as a potential resource and counseled respondent as to the steps necessary to obtain custody of the children, established the agency’s diligence in encouraging and strengthening the parental relationship. The evidence also demonstrated that, notwithstanding the agency’s efforts at strengthening the parent-child relationship, respondent failed to develop any realistic plan for the children’s future or to *636substantially and continuously maintain contact with the children during the statutorily relevant time period. The finding of permanent neglect was, therefore, justified (see, Social Services Law § 384-b [7]). A preponderance of the evidence supported Family Court’s further finding that termination of the respondent father’s parental rights would be in the children’s best interests (see, Family Ct Act § 631; Matter of Michael B., 80 NY2d 299, 313; Matter of Latesha Nicole M., 219 AD2d 521). Concur — Ellerin, P. J., Tom, Mazzarelli, Wallach and Lerner, JJ.